Case 1:21-cv-01495-JPH-DLP Document 1 Filed 06/03/21 Page 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 ESTATE OF DAVID DAUGHTRY,
 by Aaron St. Clair, Personal Representative,

                Plaintiff,
                                                           Case No.: 1:21-cv-1495
           v.

 GM COMPONENTS HOLDINGS, LLC,

                 Defendant.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant GM Components Holdings,

LLC (“GM Components”) hereby removes the above-captioned case to the United States District

Court for the Southern District of Indiana, Indianapolis Division. The grounds for removal are as

follows:

                      THIS COURT HAS REMOVAL JURISDICTION

       Plaintiff Estate of David Daughtry, by Aaron St. Clair, Personal Representative

(“Plaintiff”) commenced this litigation against GM Components in Howard Superior Court 2,

Indiana, Case No.: 34D02-2104-CT-001155 (the “Complaint”). In accordance with S.D. Ind. L.R.

81-2, a copy of the Complaint is attached as Exhibit A.

       Federal law permits defendants sued in state court to remove a “civil action . . . of which

the district courts of the United States have original jurisdiction . . . to the district court of the

United States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a). Because Howard County, Indiana is within this Court’s judicial district, this

Court “embrac[es] the place where [this] action is pending” and has removal jurisdiction under 28
Case 1:21-cv-01495-JPH-DLP Document 1 Filed 06/03/21 Page 2 of 5 PageID #: 2




U.S.C. § 1441(a). Venue is also proper in this Court pursuant to 28 U.S.C. §§ 94 and 1441(a),

because the United States District Court for the Southern District of Indiana, Indianapolis Division

is the federal judicial district and division that covers Howard County, Indiana, where this action

was originally filed.

                  THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. Federal law

defines this Court’s “original jurisdiction” to include actions where (1) there is complete diversity

between plaintiff(s) and defendant(s); and (2) the amount in controversy exceeds $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1332. For diversity jurisdiction, a person is a

citizen of the state in which he or she is domiciled. Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S. 826, 828 (1989). “[D]omicile is established by physical presence in a place in connection

with a certain state of mind concerning one’s intent to remain there.” Mississippi Band of Choctaw

Indians v. Holyfield, 490 U.S. 30, 48 (1989).

       Plaintiff is a citizen of Indiana. See Exhibit B – May 28, 2020 Order of the Hon. Lynn

Murray at ¶ 1; 28 U.S.C. § 1332(c)(2) (“the legal representative of the estate of a decedent shall

be deemed to be a citizen only of the same State as the decedent…”).

       GM Components was at the time of filing of the lawsuit and is still a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

the State of Michigan. As a result, for purposes of the Court’s diversity jurisdiction, GM

Components’ citizenship is that of each of its members. Grupo Dataflux v. Atlas Global Group,

L.P., 541 U.S. 578, 586 n. 1 (2004) (“Although the Court has never ruled on the issue, Courts of

Appeals have held the citizenship of each member of an LLC counts for diversity purposes.”);

OnePoint Sols., Ltd. Liab. Co. v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007) (“An



                                                 2
Case 1:21-cv-01495-JPH-DLP Document 1 Filed 06/03/21 Page 3 of 5 PageID #: 3




LLC’s citizenship, for purposes of diversity jurisdiction, is the citizenship of each of its

members.”) (citation omitted). The only member of GM Components is General Motors Holdings

LLC. General Motors Holdings LLC, is also a Delaware limited liability company with its

principal place of business in Michigan. The only member of General Motors Holdings LLC is

General Motors Company. General Motors Company is also a Delaware corporation with its

principal place of business in Michigan. Thus, for purposes of the diversity analysis, GM

Components is a citizen of Delaware and Michigan.

        Lastly, previously-named defendant Joshua M. Keeler is no longer a party, having been

dismissed by Plaintiff on or about May 29, 2021. Exhibit C – Order Dismissing Joshua M. Keeler.

        In accordance with S.D. Ind. L.R. 81-1, complete diversity exists because Plaintiff is a

citizen of Indiana, and GM Components is a citizen of Delaware and Michigan.

                     THE AMOUNT IN CONTROVERSY IS SATISFIED

        In accordance with S.D. Ind. L.R. 81-1, the amount in controversy requirement of 28

U.S.C. § 1332 is also satisfied. Under 28 U.S.C. § 1332(a), the amount in controversy in a case

where federal jurisdiction is based on diversity of citizenship must exceed $75,000, exclusive of

interest and costs. As the Supreme Court has made clear, “a defendant’s notice of removal need

include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014); see

also Kessler v. Nat’l Enters., Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (holding that the amount-

in-controversy requirement is not met only when “‘it appears to a legal certainty that the claim is

really for less than the jurisdictional amount.’”) (citation omitted); 28 U.S.C. § 1446(c)(2) (“the

notice of removal may assert the amount in controversy”). While GM Components denies that

Plaintiff is entitled to any monetary or other relief, it is plain from the allegations and relief sought



                                                   3
Case 1:21-cv-01495-JPH-DLP Document 1 Filed 06/03/21 Page 4 of 5 PageID #: 4




by Plaintiff in the Complaint that “the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee, 135 S. Ct. at 554. In the Complaint for Wrongful Death, it is alleged, inter alia,

that decedent David Daughtry “was severely injured as a result of being struck, and ultimately died

from his injuries,” and that “the accident was the proximate result, in whole or in part, of the

negligence of [GM Components.]” See Exhibit A at ¶¶ 3, 4. Further, Plaintiff alleges that “as a

direct and proximate result of the negligence of [GM Components], the Plaintiff suffered damages,

loss of the love and companionship of David Daughtry, and other damages pursuant to I.C. 34-23-

1-2.” Id. at ¶ 5. Plaintiff’s allegations, including, but not limited to, the foregoing, make plain that

the amount in controversy exceeds $75,000, exclusive of interest and costs. The jurisdictional

amount-in-controversy requirement under § 1332(a) is satisfied.

                          THIS NOTICE OF REMOVAL IS PROPER

        Because there is complete diversity between Plaintiff and GM Components and the amount

in controversy exceeds $75,000 exclusive of interest and costs, diversity jurisdiction exists under

28 U.S.C. § 1332, and this case falls within this Court’s jurisdiction under 28 U.S.C. § 1441(a).

        In accordance with 28 U.S.C. § 1446(b) and S.D. Ind. L.R. 81-2, attached as Exhibit D is

a copy of the docket sheet and “all process, pleadings, and orders served upon” GM Components

in this litigation.

        Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within 30 days of the first

date upon which GM Components received notice of the pleadings setting forth the claims for

relief upon which this removal is based.

        Pursuant to 28 U.S.C. § 1446(d), the undersigned certifies that immediately after the filing

of this Notice of Removal in this Court, a Notice of Notice of Removal will be filed in Howard

Superior Court, Indiana, and will be served on all parties.



                                                   4
Case 1:21-cv-01495-JPH-DLP Document 1 Filed 06/03/21 Page 5 of 5 PageID #: 5




       If any question arises as to the propriety of the removal of this action, GM Components

requests the opportunity to present a brief and requests oral argument in support of removal.

       WHEREFORE, Defendant GM Components gives notice that the above-captioned

litigation has been removed from Howard County Superior Court, Indiana to the United States

District Court for the Southern District of Indiana, Indianapolis Division.

                                        Respectfully submitted,



                                        /s/Laureen R. White
                                        Mark M. Holdridge, Attorney No.: 26413-49
                                        Laureen R. White, Attorney No.: 35078-48
                                        HUME SMITH GEDDES GREEN & SIMMONS, LLP
                                        54 Monument Circle, Fourth Floor
                                        Indianapolis, IN 46204
                                        (317) 632-4402 (voice)
                                        mholdridge@humesmith.com
                                        lwhite@humesmith.com

                                        Attorney(s) for Defendant, GM Components Holdings,
                                        LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF and U.S. Mail system which sent notification of such filing to the

following:

       Alan D. Wilson
       515 West Sycamore Street
       P.O. Box 958
       Kokomo, IN 46903-0958


                                                     /s/      Laureen R. White
                                                           Laureen R. White




                                                 5
